Citation Nr: 1223893	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-24 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis of left ankle with nonunion of avulsion fracture medial malleolus prior to December 1, 2010, and in excess of 30 percent since then, excluding a period of total temporary disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006, rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a Videoconference Board hearing in January 2012, but failed to appear.  The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In June 2010 the Veteran requested a temporary total disability evaluation under 38 C.F.R. § 4.30 as he had recently had surgery on the ankle.  In a September 2010 rating decision the RO effectuated the grant of a temporary total disability evaluation effective May 26, 2010, through June 30, 2010, and effectuated a 20 percent evaluation from July 1, 2010.   

In a January 2011 rating decision, the RO effectively revised its June 2010 rating decision to reflect an extension of the temporary total evaluation to November 30, 2010.  The RO also granted a 30 percent evaluation from December 1, 2010.  In the January 2011 rating decision, the RO concluded that the full benefit sought on appeal had been granted in light of an October 2010 reference to the Veteran seeking only a 30 percent evaluation, and closed the appeal.  In a June 2011 rating decision, the RO denied the Veteran an evaluation in excess of 30 percent for this disability pursuant to a perceived claim for increase.  

This matter was last before the Board in April 2012 at which time it was remanded for further development.  

When this issue was last before the Board, a claim for a total disability evaluation based upon individual unemployability (TDIU) was referred for appropriate action.  It does not appear that the Agency of Original Jurisdiction (AOJ) has acted upon this referral.  The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).  Therefore, the Board does not have jurisdiction over it, and it is once again REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was last before the Board in April 2012 at which time it was remanded for further development.  In particular, the Board remanded the claim, finding that the RO's grant of a 30 percent evaluation effective December 1, 2010, did not satisfy the Veteran's request for the assignment of a 30 percent disability evaluation as the 30 percent evaluation was not assigned during the entire applicable period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board remanded the claim for issuance of a Supplemental Statement of the Case (SSOC), particularly in light of the fact that the June 2011 rating decision could not substitute for a SSOC as the full benefit sought on appeal had not been granted.  See Sutton v. Nicholson, 20 Vet. App. 419, 424 (2006) (noting that an SSOC "is an appropriate vehicle for announcing a decision on an issue previously addressed, such as [a] rating decision").  

In a May 2012 SSOC the AOJ addressed a claim for an evaluation in excess of 10 percent for post-traumatic arthritis of left ankle with nonunion of avulsion fracture medial malleolus for only the period prior to May 26, 2010, apparently concluding that the Veteran's October 2010 reference to seeking only a 30 percent evaluation satisfied the appeal for the period on and after December 1, 2010, as a 30 percent evaluation had been granted for that period.  

Unfortunately, the matter must once again be remanded.  When this matter was last before the Board, it remanded the claim for consideration of the entire period on appeal, to include the period on and after December 1, 2010.  Thus, the AOJ's actions did not comply with the Board's remand directives.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Accordingly, the case is REMANDED for the following action:

Review the record and readjudicate the Veteran's claim for entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis of left ankle with nonunion of avulsion fracture medial malleolus prior to December 1, 2010, and in excess of 30 percent since then, excluding a period of total temporary disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



